
	

114 HRES 784 IH: Expressing support for the designation of Journeymen Linemen Recognition Day.
U.S. House of Representatives
2016-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 784
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2016
			Ms. Linda T. Sánchez of California (for herself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for the designation of Journeymen Linemen Recognition Day.
	
	
 Whereas journeymen linemen provide a vital service on a daily basis; Whereas journeymen linemen put their lives on the line every day to assure safe and reliable power for the American people;
 Whereas journeymen linemen work at heights and in close proximity to energized electric lines, and in emergencies they often work extremely long hours under sometimes dangerous conditions to restore power;
 Whereas Henry Miller, the first elected president of the International Brotherhood of Electrical Workers, was killed on July 10, 1896, at just 38 years old;
 Whereas Henry Miller died of injuries sustained while troubleshooting an electrical outage; and Whereas there should be a day to honor those industry first responders who have given their lives in the line of duty along with those who provide skillful service in times of local or national crisis: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Journeymen Linemen Recognition Day;
 (2)honors and recognizes the contributions of the countless individuals who often place themselves in harm’s way to serve their communities; and
 (3)encourages the people of the United States to observe Journeymen Linemen Recognition Day with appropriate reflection.
			
